
	

113 S2431 IS: West Hunter Street Baptist Church Study Act
U.S. Senate
2014-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2431
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2014
			Mr. Isakson (for himself and Mr. Chambliss) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a special resource study of the West Hunter
			 Street Baptist Church in Atlanta, Georgia, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the West Hunter Street Baptist Church Study Act.
		
			2.
			Special resource study
			
				(a)
				Study
				The Secretary of the Interior shall conduct a special resource study of the historic West Hunter
			 Street Baptist Church, located at 775 Martin Luther King Jr. Drive, SW.,
			 Atlanta, Georgia.
			
				(b)
				Contents
				In conducting the study under subsection (a), the Secretary shall—
				
					(1)
					evaluate the national significance of the site;
				
					(2)
					determine the suitability and feasibility of designating the area as a unit of the National Park
			 System;
				
					(3)
					consider other alternatives for preservation, protection, and interpretation of the site by
			 Federal, State, or local governmental entities, or private and nonprofit
			 organizations;
				
					(4)
					consult with interested Federal, State, or local governmental entities, private and nonprofit
			 organizations or any other interested individuals; and
				
					(5)
					identify cost estimates for any Federal acquisition, development, interpretation, operation, and
			 maintenance associated with the alternatives.
				
				(c)
				Applicable Law
				The study required under subsection (a) shall be conducted in accordance with section 8 of Public
			 Law 91–383 (16 U.S.C. 1a–5; commonly known as the National Park Service General Authorities Act).
			
				(d)
				Report
				Not later than 3 years after the date on which funds are first made available for the study under
			 subsection (a), the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing the results of the
			 study and any conclusions and recommendations of the Secretary.
			
